DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on July 27, 2022.  These drawings are acceptable.
Response to Amendment
In response to the amendment received October 26, 2022:
Claims 5-11 and 16-20 are pending. Claims 1-4 and 12-15 have been cancelled as per applicant’s request.
The previous drawing objections are withdrawn in light of the replacement drawings.
The previous disclosure and claim objections are withdrawn in light of the amendments.
The previous 112 rejections have been withdrawn in light of the amendment and arguments.
The core of the previous 103 rejection is maintained.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0250433) in view of Clarke et al. (US 2006/0063065) as evidenced by Cramer et al. (Atmospheric Corrosion, 2003).
Regarding Claim 5, Zhang et al. teaches a method of using a thermally regenerative ammonia-based battery system (para. [0046] and Fig. 1A) composed of an anode and cathode chamber (i.e. first and second electrode chamber) (Fig. 1A, #12 & #14) a separator interposed between the first and second electrode chambers (Para. [0035], lines 6-8), the first and second electrodes placed in the electrode chambers (Fig. 1A, #17) wherein reference electrodes are placed separately (Fig. 1A, #22), wherein both electrodes are composed of at least one metal M (Para. [0124]) wherein M is selected from copper, silver, cobalt, nickel in solid form (Para. [0005]) which can form complexes with ammonia (abstract) and a loop is formed by wire connection (Fig. 1A, #18) (Para. [0116]) between the two electrodes, and the electrolyte in the first and second tanks contains a solution of an ammonium salt and a salt of the metal of the electrode (Para. [0019]), wherein the method comprises the steps of adding ammonia to the first electrode compartment (i.e. electrolyte tank) (Para. [0020]) an oxidation reaction on the first electrode (Para. [0021]) (i.e. step 1a of the instant claim) and a reduction reaction on the second electrode in the second electrode chamber (Para. [0022]) (i.e. step 1b), heat is used to volatize ammonia and separate it from the spent electrolyte (i.e. waste heat is used to separate the NH3 in the first electrolyte chamber) (Para. [0107-0108]) wherein ammonia is added to the other chamber (i.e. the separated NH3 is passed into the second electrolyte chamber) and the cathode and anode chambers switch, power production with regenerated electrolyte (i.e. reduction reaction on the first electrode (see bottom half of Fig. 1A) and oxidation reaction occurs on the electrode in the second electrode chamber (see bottom half of Fig. 1A) (i.e. steps 3a and 3b) and after waste heat is used to remove (i.e. separate) NH3 in the second electrode chamber (Para. [0117]) wherein the separate NH3 is passed into the first electrode chamber and the cathode and anode chambers are switched again (see Fig. 1A) wherein multiple cycles are performed (Para. [0164] (i.e. start the second discharge cycle and repeat steps 1 to 3). 
Zhang et al. does not teach the first and second electrode are respectively selected from different metals and also includes zinc in a solid form particularly.
However, Clarke et al. teaches a redox flow battery (Fig. 1) wherein the first and second electrode are formed of different metals, specifically cobalt and zinc (Para. [0012] and Fig. 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Zhang et al. (which may be cobalt; see Zhang et al. – Para. [0004]) to incorporate the teaching of the first and second electrode of cobalt and zinc, respectively, as a cobalt and zinc redox pair would provide a stable charge/discharge over multiple cycles and no dendrites on the positive electrode (Para. [0030] & Table 1). 
	Regarding the differences in electrode potential, the electrode potential of the first electrode (zinc in Zhang et al. as modified by Clarke et al.) would be expected to be smaller than the electrode potential of the second electrode (cobalt in Zhang et al. as modified by Clarke et al.) as zinc has a smaller standard electrode potential in aqueous solutions than cobalt as evidenced by Cramer et al. (see pg. 197, Table 1). When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent and a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01(I).	Furthermore, a first electrode having a smaller electrode potential than a second electrode is obvious to try, as only a finite number of options
exist (i.e. the electrode potential of the first electrode is either a. smaller than, b. greater than or c. the same as the electrode potential of the second electrode), 
An "obvious to try" rationale may support a conclusion that a claim would have been
obvious where one skilled in the art is choosing from a finite number of identified,
predictable solutions, with a reasonable expectation of success. " [A] person of ordinary
skill has good reason to pursue the known options within his or her technical grasp. If
this leads to the anticipated success, it is likely that product [was] not of innovation but
of ordinary skill and common sense. In that instance the fact that a combination was
obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex
Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). See MPEP § 2143(I)(E).
Regarding Claim 6, Zhang et al. as modified by Clarke et al. teaches all of the elements of the current invention in claim 5 as explained above.
Zhang et al. as modified by Clarke et al. teaches a cobalt and zinc electrode as explained above.
Zhang et al. further teaches the electrolyte comprising cobalt sulfate (i.e. the corresponding metal sulfate) (Para. [0080]) and an ammonium salt (Para. [0080]), in this case an ammonium sulfate corresponds to the cobalt sulfate.
Regarding Claim 7, Zhang et al. as modified by Clarke et al. teaches all of the elements of the current invention in claim 5 as explained above.
Zhang et al. as modified by Clarke et al. teaches a cobalt and zinc electrode as explained above.
Zhang et al. further teaches the electrolyte comprising cobalt nitrate (i.e. the corresponding metal nitrate) (Para. [0080]) and an ammonium salt (Para. [0080]), in this case an ammonium nitrate corresponds to the cobalt nitrate (see for example Para. [0041-0043]).
Regarding Claim 8, Zhang et al. as modified by Clarke et al. teaches all of the elements of the current invention in claim 5 as explained above.
Zhang et al. as modified by Clarke et al. teaches a cobalt and zinc electrode as explained above.
Zhang et al. further teaches the electrolyte comprising cobalt nitrate, cobalt sulfate (i.e. the corresponding metal nitrate and metal sulfate) (Para. [0080]) and an ammonium salt (Para. [0080]), in this case an ammonium nitrate corresponds to the cobalt nitrate (see for example Para. [0041-0043]) and ammonium sulfate corresponds to the cobalt sulfate.
Regarding Claim 9, Zhang et al. as modified by Clarke et al. teaches all of the elements of the current invention in claim 5 as explained above.
Zhang et al. as modified by Clarke et al. teaches a cobalt and zinc electrode as explained above. Since the instant claim is being interpreted as further defining the metal M without requiring the presence of the instantly claimed metal (silver), the presence of cobalt and zinc meets the limitations of claim 9. 
*Alternately, Zhang et al. further teaches using silver electrodes and an electrolyte solution comprising silver nitrate and ammonium nitrate (Para. [0177], [0218]). Since Zhang et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments disclosed by Zhang et al. to provide additional functionality to the battery Additionally, silver provides a higher electrode potential (Para. [0177]).
Regarding Claim 10, Zhang et al. as modified by Clarke et al. teaches all of the elements of the current invention in claim 5 as explained above.
Zhang et al. further teaches the electrodes are flow electrodes (Para. [0044])
Regarding Claim 11, Zhang et al. as modified by Clarke et al. teaches all of the elements of the current invention in claim 5 as explained above.
Zhang et al. further teaches non-oxygen containing gas (i.e. oxygen-free inert gas) added to the electrolyte to remove oxygen and inhibit corrosion of the electrodes (Para. [0045]).
Regarding Claim 16, Zhang et al. teaches a method of using a thermally regenerative ammonia-based battery system comprising a cell module (para. [0046] and Fig. 1B) composed of an anolyte and catholyte tank (i.e. first and second electrolyte tanks) (Fig. 1B, #64 & #66) wherein electrolytes are stored and the electrolyte tanks are located on two sides of the cell module respectively, two pumps (Fig. 1B, #70, #72) between the cell module and the electrolyte tanks are connected by flow channels (Fig. 1B, #72 & #74) (i.e. pipelines) and a first and a second electrode (Fig. 1B, #56 & #58), a first and second electrode chamber (Fig. 1B, #52 & 54) a separator interposed between the first and second electrode chambers (Fig. 1B, #55 & Para. [0035], lines 6-8) 22), wherein both electrodes are composed of at least one metal M (Para. [0124]) wherein M is selected from copper, silver, cobalt, nickel in solid form (Para. [0005]) which can form complexes with ammonia (abstract) and a loop is formed by wire connection (Fig. 1B, #60 & Para. [0118]) between the two electrodes, wherein the system is configured for continuous flow of electrolyte into the respective electrode compartments (Para. [0103]) (i.e. the electrolytes in the first and second electrode chambers are continuous) the electrolyte in the first and second tanks contains a solution of an ammonium salt and a salt of the metal of the electrode (Para. [0019]), wherein the method comprises the steps of adding ammonia to the first electrode compartment (i.e. electrolyte tank) (Para. [0020]) an oxidation reaction on the first electrode (Para. [0021]) (i.e. step 1a of the instant claim) and a reduction reaction on the second electrode in the second electrode chamber (Para. [0022]) (i.e. step 1b), heat is used to volatize ammonia and separate it from the spent electrolyte (i.e. waste heat is used to separate the NH3 in the first electrolyte chamber) (Para. [0107-0108]) wherein ammonia is added to the other chamber (i.e. the separated NH3 is passed into the second electrolyte chamber) and the cathode and anode chambers switch, power production with regenerated electrolyte (i.e. reduction reaction on the first electrode (see bottom half of Fig. 1A) and oxidation reaction occurs on the electrode in the second electrode chamber (see bottom half of Fig. 1A) (i.e. steps 3a and 3b) and after waste heat is used to remove (i.e. separate) NH3 in the second electrode chamber (Para. [0117]) wherein the separate NH3 is passed into the first electrode chamber and the cathode and anode chambers are switched again (see Fig. 1A) wherein multiple cycles are performed (Para. [0164] (i.e. start the second discharge cycle and repeat steps 1 to 3).
Regarding the reference electrode disposed between one of the two pumps and the cell module, Zhang et al. teaches reference electrodes inserted at two sides of the electrodes (Para. [0116] & Fig. 1A, #22). Since Zhang et al. discloses several embodiments in a single disclosure, it would be within the skill of one of ordinary skill in the art to look to the additional embodiments (the reference electrodes) disclosed by Zhang et al. to provide additional functionality to the module as the reference electrodes would provide monitoring of the electrode potentials (Para. [0116])
Zhang et al. does not teach the first and second electrode are respectively selected from different metals and also includes zinc in a solid form particularly.
However, Clarke et al. teaches a redox flow battery (Fig. 1) wherein the first and second electrode are formed of different metals, specifically cobalt and zinc (Para. [0012] and Fig. 1).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodes of Zhang et al. (which may be cobalt; see Zhang et al. – Para. [0004]) to incorporate the teaching of the first and second electrode of cobalt and zinc, respectively, as a cobalt and zinc redox pair would provide a stable charge/discharge over multiple cycles and no dendrites on the positive electrode (Para. [0030] & Table 1). 
	Regarding the differences in electrode potential, the electrode potential of the first electrode (zinc in Zhang et al. as modified by Clarke et al.) would be expected to be smaller than the electrode potential of the second electrode (cobalt in Zhang et al. as modified by Clarke et al.) as zinc has a smaller standard electrode potential in aqueous solutions than cobalt as evidenced by Cramer et al. (see pg. 197, Table 1). When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent and a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01(I). Furthermore, a first electrode having a smaller electrode potential than a second electrode is obvious to try, as only a finite number of options
exist (i.e. the electrode potential of the first electrode is either a. smaller than, b. greater than or c. the same as the electrode potential of the second electrode), 
An "obvious to try" rationale may support a conclusion that a claim would have been
obvious where one skilled in the art is choosing from a finite number of identified,
predictable solutions, with a reasonable expectation of success. " [A] person of ordinary
skill has good reason to pursue the known options within his or her technical grasp. If
this leads to the anticipated success, it is likely that product [was] not of innovation but
of ordinary skill and common sense. In that instance the fact that a combination was
obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex
Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). See MPEP § 2143(I)(E).
Regarding Claim 17, Zhang et al. as modified by Clarke et al. teaches all of the elements of the current invention in claim 16 as explained above.
Zhang et al. as modified by Clarke et al. teaches a cobalt and zinc electrode as explained above.
Zhang et al. further teaches the electrolyte comprising cobalt sulfate (i.e. the corresponding metal sulfate) (Para. [0080]) and an ammonium salt (Para. [0080]), in this case an ammonium sulfate corresponds to the cobalt sulfate.

Regarding Claim 18, Zhang et al. as modified by Clarke et al. teaches all of the elements of the current invention in claim 16 as explained above.
Zhang et al. as modified by Clarke et al. teaches a cobalt and zinc electrode as explained above.
Zhang et al. further teaches the electrolyte comprising cobalt nitrate (i.e. the corresponding metal nitrate) (Para. [0080]) and an ammonium salt (Para. [0080]), in this case an ammonium nitrate corresponds to the cobalt nitrate (see for example Para. [0041-0043]).
Regarding Claim 19, Zhang et al. as modified by Clarke et al. teaches all of the elements of the current invention in claim 16 as explained above.
Zhang et al. as modified by Clarke et al. teaches a cobalt and zinc electrode as explained above.
Zhang et al. further teaches the electrolyte comprising cobalt nitrate, cobalt sulfate (i.e. the corresponding metal nitrate and metal sulfate) (Para. [0080]) and an ammonium salt (Para. [0080]), in this case an ammonium nitrate corresponds to the cobalt nitrate (see for example Para. [0041-0043]) and ammonium sulfate corresponds to the cobalt sulfate.
Regarding Claim 20, Zhang et al. as modified by Clarke et al. teaches all of the elements of the current invention in claim 16 as explained above.
Zhang et al. further teaches the electrodes are flow electrodes (Para. [0044]), the first electrode chamber (Fig. 1B, #52) and first electrolyte tank (Fig. 1B, #66) are connected, the second electrode chamber (Fig. 1B, #54) and second electrolyte tank (Fig. 1B, #64) are connected, and non-oxygen containing gas (i.e. oxygen-free inert gas) introduced to the electrolyte (i.e. electrolyte tanks) to remove oxygen and inhibit corrosion of the electrodes (Para. [0045]).
Response to Arguments
Applicant's arguments filed October 26, 2022 have been fully considered but they are not persuasive. 
Applicant argues the references fail to disclose the first and second electrode are selected from different metals as Zhang teaches the first and second electrode both include the same metal M and Clarke and Cramer are silent on the first and second electrodes made of different metals.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually (Zhang teaches the first and second electrodes both include the same metal), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Clarke et al. teaches the first and second electrode are formed of different metals, specifically cobalt and zinc (Para. [0012] and Fig. 1). Modifying the electrodes of Zhang et al. (which may be cobalt; see Zhang et al. – Para. [0004]) to incorporate the teaching of the first and second electrode of cobalt and zinc, respectively, as a cobalt and zinc redox pair would provide a stable charge/discharge over multiple cycles and no dendrites on the positive electrode (Para. [0030] & Table 1).  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claims, as above. 
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729